By the Court.
Porter, J.
There is no force in the objection, that the attorneys who appear for the plaintiffs are not connected with the city law department. The provision in the amended charter, imposing on that department the duty of conducting all the law business of' the corporation, yras not intended to disable the city from prosecuting or defending suits without the consent of the “ corporation counsel,” nor to deprive it of the ordinary right of suitors to procure such additional professional aid as the circumstances of particular cases might require. In this case it appears, affirmatively, that the action was brought with assent of the corporation counsel; but if there had been no proof on the subject, the authority of the attorneys would be presumed.
The objection, that the plaintiffs had no insurable interest, is equally unfounded. The Crystal Palace building, as well as the land on which it stood, belonged to the corporation. There is nothing in the terms of the expired lease, or in the evidence introduced by the defendants, to give color to the claim they set up in behalf of persons, known or unknown, as an excuse for refusing payment, while they retain the premium of insurance.
The judge was right in admitting proof that the defendants had insured the property for years, and knew the purpose for which the structure was erected, the manner in which it was occupied, the general character of its contents, and the nature and extent of the risk. These extrinsic facts were appropriate, as they tended to aid the court in applying the descriptive language of the policy to the actual subject of insurance, and in giving effect to the words of the contract in the precise sense in which they were understood and employed by the parties. Bidwell v. Northwestern Insurance Company, 24 N. Y. 302; *266Agawam Bank v. Strever, 18 Id. 502, 509; Blossom v. Griffin 13 Id. 569, 574; French v. Carhart, 1 Id. 96, 102.
When the policy is read in the light of the antecedent and surrounding circumstances, the import of the written language is in harmony with the manifest intention of the parties. The contract covered, and was designe^ to cover, the hazards incident to the occupation of the building, for the purpose of exhibiting to the public the general processes and results of human skill, in each of the various departments of active and practical industry. The premium was adjusted by the insurers with reference to the nature of the risk; and they cannot justly complain that the property was dedicated to the uses contemplated by them as well as the assured, and embraced in the descriptive terms of the policy. Harper v. Albany Mut. Ins. Co., 17 N. Y. 194, 197; Townsend v. Northwestern Ins. Co., 18 Id. 168,171; Hoffman v. Ætna Ins. Co., 32 Id. 405.
Other questions were raised on the argument, but we think none of them call for particular discussion. The rulings of the judge were correct, and the liability of the defendants is clear.
The judgment should be affirmed, with costs.
All the judges concurred.
Judgment affirmed, with costs.